Citation Nr: 1615656	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO.  12-00 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as due to herbicide exposure.

2.  Entitlement to a compensable evaluation for bilateral hearing loss.

3.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to May 1974.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) is addressed in the Remand portion of the decision below.


FINDINGS OF FACT

1.  At a hearing before the Board in October 2014, prior to the promulgation of a Board decision, the Veteran submitted a request to withdraw the appeal as to the claim of entitlement to a compensable evaluation for bilateral hearing loss. 

2.  The Veteran was exposed to herbicides during active duty service in the Republic of Vietnam.

3.  Prostate cancer was diagnosed in May 2010.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal with respect to the issue of entitlement to a compensable rating for bilateral hearing loss have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  The criteria for service connection for prostate cancer have been met.  38 U.S.C.A. §§ 1110, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Bilateral Hearing Loss

An appeal may be withdrawn as to any or all issues at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(a), (b)(3).  Such withdrawal may be made by the veteran or by his or her authorized representative and, unless done on the record at a hearing, it must be in writing.  38 C.F.R. § 20.204(a). 

At a hearing before the Board in October 2014, prior to the promulgation of a Board decision, the Veteran submitted a request to withdraw the appeal as to the claim of entitlement to a compensable evaluation for bilateral hearing loss.  38 C.F.R. § 20.204.  Consequently, there remains no allegation of error of fact or law for appellate consideration with respect to the Veteran's claim of entitlement to a compensable evaluation for bilateral hearing loss.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to this claim and it is dismissed.

Prostate Cancer

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For certain diseases such as prostate cancer, in-service incurrence is presumed if the veteran was exposed to herbicides.  38 C.F.R. § 3.309(e).  VA presumes herbicide exposure for any veteran who served in Vietnam between January 9, 1962, and May 7, 1975.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  
      
The evidence of record shows a diagnosis of prostate cancer in May 2010.  The Veteran's service personnel records document service in Thailand from December 1966 to June 1968.  Although these personnel records do not document any time served in Vietnam, the Veteran has consistently reported that he went at least twice to Vietnam, once in September or October 1967 and a second time in May 1968, to test and install radio equipment.  The Veteran mentioned in-country service in Vietnam and exposure to Agent Orange on his January 2009 claim for service-connected hearing loss, more than one year prior to the diagnosis of prostate cancer diagnosis.  The Board finds the Veteran's reports of service in Vietnam are competent and credible evidence regarding his travels to, and activities in, Vietnam.  Accordingly, the Board finds that the Veteran was present in Vietnam and is therefore presumed to have been exposed to herbicides.  As prostate cancer is a disability associated with exposure to herbicides, service connection for prostate cancer, as due to in-service herbicide exposure, is warranted.  


ORDER

The appeal of entitlement to a compensable evaluation for bilateral hearing loss is dismissed.

Service connection for prostate cancer due to in-service herbicide exposure is granted.


REMAND

The claim for TDIU must be remanded for readjudication following implementation of the Board's current decision granting issue of service connection for prostate cancer.

Accordingly, the case is remanded for the following action:

The RO must readjudicate TDIU following implementation of the Board's decision granting service connection for prostate cancer, and the assignment of a disability rating and effective date for the service-connected prostate cancer and any associated residuals.  If TDIU remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


